COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Edwin Anderson Rivera v. The State of Texas

Appellate case number:    01-12-00720-CR

Trial court case number: 1240582

Trial court:              174th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to enter written
findings of fact on which its conclusion concerning the voluntariness of appellant’s confession
was based. The district clerk has filed a supplemental clerk’s record containing the trial court’s
findings of fact. Accordingly, we REINSTATE this case on the Court’s active docket.
       It is so ORDERED.


Judge’s signature:/s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: May 6, 2014